Order entered September 9, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00859-CV

                      NAUTIC MANAGEMENT VI, L.P., Appellant

                                             V.

         CORNERSTONE HEALTHCARE GROUP HOLDING, INC., Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 11-04339

                                         ORDER
       The Court has before it appellee’s September 5, 2013 unopposed motion for extension to

file appellee’s brief. The Court GRANTS the motion and ORDERS appellee to file its brief by

October 14, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE